Citation Nr: 0729985	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-26 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a fractured right 
pelvic bone and, if so, whether the reopened claim may be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left third 
metacarpal fracture and, if so, whether the reopened claim 
may be granted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active serviced from September 1993 to May 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2007, the veteran and his wife testified before the 
undersigned Acting Veterans law Judge at a Travel Board 
hearing.  A transcript of the hearing is associated with the 
claims file.  


FINDINGS OF FACT

1.  In a November 1997 rating decision, the RO denied 
entitlement to service connection for a fractured pelvic 
bone.  The veteran did not appeal that decision, and it 
became final.

2.  Since the November 1997 rating decision, the new evidence 
received does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  

3.  In a November 1997 rating decision, the RO denied 
entitlement to service connection for a left third metacarpal 
fracture with boutonierre deformity.  The veteran did not 
appeal that decision, and it became final.

4.  Evidence received since the final November 1997 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim, so as to permit reopening of the 
claim.  


CONCLUSIONS OF LAW

1.  The November 1997 rating decision denying service 
connection for a fractured right pelvic bone is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
a fractured right pelvic bone, and the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for a left third metacarpal 
fracture has been received, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In September 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The September 2003 letter informed 
the veteran that VA would assist him in obtaining records in 
the custody of a Federal agency, including VA and the service 
department.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also advised that he should send any additional 
information and evidence to the RO.  This effectively 
informed him that he should provide any evidence in his 
possession that pertains to his claim.  

The September 2003 letter also advised the veteran of the 
type of evidence needed to reopen his previously denied 
claims of service connection.  He was advised that "new" 
evidence is evidence submitted to VA for the first time, and 
that "material" evidence is evidence that relates to an 
unestablished fact necessary to substantiate his claims.  He 
was told that the evidence cannot simply be repetitive or 
cumulative of evidence that was already in VA's possession 
when his original claims were denied.  As noted, the 
September 2003 letter also advised the veteran as to the type 
of evidence needed to substantiate the underlying claims for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Board finds that the content of the September 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
May 2004 SOC and July 2006 SSOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  
Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
herein are being denied, such issues are moot.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

1.  Right Pelvic Bone Fracture

Entitlement to service connection for a fractured pelvic bone 
was denied in a rating decision dated November 1997.  At that 
time, the RO considered an August 1997 VA examination report 
which reflected that the veteran reported he was on bed rest 
for six weeks during service after falling and suffering a 
fracture in the upper portion of his left ilium.  The veteran 
reported that his left ilium was currently asymptomatic and 
the final diagnosis was a resolved left pelvic fracture.  The 
RO also considered the veteran's service medical records 
which did not contain any record of treatment for a fractured 
pelvic bone.  The RO denied the veteran's claim because the 
evidence did not show that the veteran's claimed condition 
was incurred in or aggravated by service.  The veteran did 
not appeal the RO's determination; therefore, the November 
1997 rating decision became final.  See 38 U.S.C.A. § 7105 
(West 2002).  

The only evidence that has been received into the record 
since the November 1997 rating decision are statements from 
the veteran regarding his claimed condition.  At the May 2007 
Travel Board hearing, the veteran testified that, during 
service, someone took his legs out from under him during a 
basketball game and he landed on his right side.  He 
testified that he was put on crutches and given medication 
following the injury and, although no X-rays were conducted, 
a doctor told him he had a fractured pelvic bone.  The 
veteran also testified that he currently experiences pain 
about three times a week and his wife testified that he has 
been to the emergency room twice for pain in his hip and on 
the right side.  On his July 2004 substantive appeal to the 
Board (VA Form 9), the veteran stated that the pelvic 
fracture still bothers him and that he did not receive an 
examination for this claim.  

While the July 2004 substantive appeal and the testimony 
provided at the May 2007 Travel Board hearing are new, in 
that they were not of record at the time of the previous 
decision, the Board finds the evidence is not material 
because it does not raise a reasonable possibility of 
substantiating the claim.  Although the veteran has asserted 
that he was told he had a fractured pelvis in service, his 
service medical records were considered in the previous 
denial of this claim and, as noted, do not contain any 
evidence of treatment for a fractured pelvic bone.  In this 
regard, the Board notes that the service medical records show 
the veteran complained of back and hip pain after falling 
during a basketball game and was subsequently put on crutches 
and given medication.  However, the veteran complained of 
pain on his left side as opposed to his right and, more 
importantly, there is no evidence of treatment or clinical 
findings which suggest that the veteran suffered a fracture 
to the left or right side of his pelvic bone at that time or 
any other time during service.  In addition, while the 
veteran has stated that he currently suffers from pain 
associated with his claimed condition, he has not provided 
any competent medical evidence which suggests that he has a 
current pelvic bone disability that is etiologically related 
to his military service.  

The Board does not doubt the veteran sincerely believes 
service connection is warranted for a fractured right pelvic 
bone; however, there simply is no medical evidence of record 
showing he suffered a fracture to his pelvic bone during 
service or that he currently suffers from a fractured right 
pelvic bone that was incurred in or aggravated by his 
military service.  Therefore, the Board finds that the 
evidence received in conjunction with the claim to reopen is 
not new and material, and does not serve to reopen the claim 
for service connection for a fractured right pelvic bone.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

In making the above determination, the Board does note that 
the veteran has asserted that he did not receive any 
paperwork in 1997 explaining why his claim for service 
connection was denied and that he was not knowledgeable of 
the appeal process at that time.  However, review of the 
record shows that notification of the adverse determination 
and of the right to appeal was sent to the veteran's address 
of record.  In addition, the law presumes that the notice was 
properly mailed.  See Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) 
(Appellant's assertion that he never received the RO's 
decision and notice of the right to appeal was not clear 
evidence to the contrary to rebut the presumption that notice 
was properly mailed).  

As such, having found that the evidence is not new and 
material, the Board must conclude that no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).

2.  Left Third Metacarpal Fracture

Entitlement to service connection for a left third metacarpal 
fracture with boutonierre deformity was denied in a rating 
decision dated November 1997.  At that time, the RO 
considered the veteran's February 1993 pre-enlistment report 
of medical examination which noted that the veteran suffered 
a fracture to the third metacarpal on his left hand prior to 
service.  The RO also considered the veteran's service 
medical records which showed the veteran suffered another 
fracture to his left third metacarpal in October 1995 and was 
treated with a splint.  The evidence associated with the 
claims file at the time of the November 1997 rating decision 
also included an August 1997 VA examination report which 
showed the veteran was diagnosed with traumatic boutonierre 
deformity of the left ring finger.  In denying the veteran's 
claim, the RO determined that the veteran's left third 
metacarpal fracture existed prior to service and that there 
was no evidence showing the disability was permanently 
worsened as a result of service.  The veteran did not appeal 
the RO's determination; therefore, the November 1997 rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  

Since the November 1997 rating decision, the new evidence 
that has been submitted consists of a March 2004 VA 
examination report and the veteran's testimony at the May 
2007 Travel Board hearing.  At the March 2004 VA examination, 
the veteran reported that he has continued to have pain and 
some decrease in range of motion since the in-service 
fracture.  The veteran reported that he currently has no 
problem with his left ring finger at rest but that, with 
activity, the pain increases and he has locking in the 
metacarpointerphalangeal (MIP) joint.  At the May 2007 Travel 
Board hearing, the veteran testified that he is still having 
problems with his left ring finger, including swelling about 
three to four times a month, pain every other day, and an 
inability to grip anything with his left hand.  

At the time of the last final decision, there was no evidence 
showing the veteran's left ring finger underwent a permanent 
increase in service; however, the evidence that has been 
received since that time suggests that the veteran has 
continued to experience problems with his left ring finger 
since he fractured it in military service.  The Board 
considers the March 2004 VA examination and May 2007 Travel 
Board hearing testimony to be evidence of some level of 
increase in his left third metacarpal disability and, in 
determining whether new and material evidence has been 
submitted to reopen a claim for service connection, we 
presume the credibility of all evidence.  Therefore, the 
Board finds that such evidence is new, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for left third 
metacarpal fracture may be reopened.  See 38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim.  
The veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  
Moreover, the RO has considered the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

As discussed below, the reopened claim for service connection 
for a left third metacarpal fracture is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a fractured right pelvic 
bone is not reopened, and the appeal is accordingly denied.

New and material evidence having been submitted; the claim of 
entitlement to service connection for a left third metacarpal 
fracture is reopened, and to this extent the appeal is 
granted.


REMAND

The veteran has asserted that service connection for a left 
third metacarpal fracture is warranted because he fractured 
his left ring finger in service and the treatment he received 
in service did not correct the injury.  

Review of the evidence reveals that the veteran injured his 
left hand and wrist prior to his enlistment into military 
service.  A February 1985 X-ray of the veteran's left forearm 
revealed a fracture at the base of the third metacarpal with 
surrounding soft tissue swelling.  The evidentiary record 
does not contain any additional medical records dated prior 
to the veteran's military service; however, the veteran's 
pre-existing left third metacarpal fracture was noted on his 
February 1993 pre-enlistment examination report.  

In evaluating this claim, the Board notes that the medical 
evidence of record does not contain a medical opinion which 
addresses whether the veteran's pre-service left third 
metacarpal disability was aggravated by the fracture that 
occurred during service.  Under the Veterans Claims 
Assistance Act of 2000, the Board finds that the veteran 
meets the criteria for a medical examination.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4).  In 
this regard, the Board notes that the medical evidence of 
record contains competent evidence that the veteran suffered 
a fracture to his left third metacarpal prior to service, as 
shown by the February 1985 X-ray report.  The record also 
contains competent evidence that his disability or symptoms 
may have been worsened during active service, as shown by the 
October 1995 clinical record and August 1997 VA examination 
report, but it is not clear that any worsening of 
symptomatology was beyond natural progress and/or was 
permanent.  In this regard, the Board finds especially 
probative that the in-service fracture involved the same 
finger and that the veteran had decreased range of motion and 
was diagnosed with a traumatic boutonierre deformity three 
months after he was separated from service.  In addition, as 
noted above, the record does not contain a competent medical 
opinion addressing the pertinent issue in this case and, 
therefore, does not contain sufficient medical evidence for 
the Board to make a decision on the claim.  Therefore, the 
Board finds that a remand for a medical examination and 
opinion is necessary in order to render a fully informed 
decision.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Schedule the claimant for a VA examination 
by a qualified medical professional to determine 
whether he has a disability involving the left 
third metacarpal, to include a fracture.  All 
studies, tests, and evaluations deemed necessary 
should be performed.  The examiner should be 
specifically requested to review all pertinent 
records associated with the claims file, to 
include the service records envelope (which 
contain both medical records regarding his pre-
service history and treatment).  The examiner 
should be requested to render an opinion as to 
the following:

a.  Was the pre-service left third metacarpal 
disability, to include a fracture, aggravated 
(beyond natural progress) during his active 
duty from September 1993 to May 1997?  Please 
address the August 1997 VA examination report 
which contains a diagnosis of traumatic 
boutonierre deformity affecting the left ring 
finger.  

b.  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

c.  Is there any present left third metacarpal 
disability which did not pre-exist the 
veteran's military service but which 
originated therein? 

d.  Regardless of the answers to the questions 
listed above, the examiner is requested to 
render an opinion as to whether it is more 
likely than not (i.e., to at least a 50-50 
degree of probability), at least as likely as 
not (a probability of 50 percent), or unlikely 
(a probability of less than 50 percent) that 
any currently diagnosed left third metacarpal 
disability, to include fracture, is causally 
related the veteran's military service.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the veteran's satisfaction, he 
and his representative should be provided with a 
supplemental statement of the case and afforded 
the appropriate opportunity to respond thereto

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


